EXAMINER'S AMENDMENT
Status of Claims
Claims 1-6, 8, 10, 12-17, 19 and 20 are pending. Claims 12- 19 have been withdrawn. No new claims have been added.  Claims 1, 2, 12, and 13 have been amended. Claims 1 and 12 are independent. This Office action is in response to the “Applicant’s arguments” received on 05/20/2022.

Election/Restrictions
Claims 1-6, 8, 10, and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12-17 and 19, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 12-17 and 19, directed to the invention(s) of invention II require all the limitations of an allowable product claim.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 11/12/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
With respect to the claims:
Claim 16: after “penetration depth of”, delete – a ground engaging tool – and add – the one of the first ground engaging tool or the second ground engaging tool --. 

Reasons for Allowance
The allowable subject matter found in the Claim 1 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows: “determine a first pitch emitted by the first ground engaging tool at the first location based on acoustic data received from the first acoustic sensor; determine a second pitch emitted by the second ground engaging tool at the second location based on acoustic data received from the second acoustic sensor; compare the first pitch and the second pitch to determine when the first pitch differs from the secondengaging tool is worn or damaged when the first pitch differs from the second pitch by a predetermined amount ”. 
The closest prior art of reference is Behmlander (US 2014/0311762). Behmlander also discloses monitor a wear rate of the cutting edge based on signals from the ultrasonic sensor, however Behmlander does not specifically state a system with " determine a first pitch emitted by the first ground engaging tool at the first location based on acoustic data received from the first acoustic sensor; determine a second pitch emitted by the second ground engaging tool at the second location based on acoustic data received from the second acoustic sensor; compare the first pitch and the second pitch to determine when the first pitch differs from the second pitch; and determine one of the first ground engaging tool or the second ground engaging tool is worn or damaged when the first pitch differs from the second pitch by a predetermined amount”.
Another prior art of reference is Yamada (JP 2004125776). Yamada discloses an amplitude measuring instruments and displacement data consisting of displacement amplitude of parts and the number of times for a predetermined period of time. However, Yamada does not specifically state “determine a first pitch emitted by the first ground engaging tool at the first location based on acoustic data received from the first acoustic sensor; determine a second pitch emitted by the second ground engaging tool at the second location based on acoustic data received from the second acoustic sensor; compare the first pitch and the second pitch to determine when the first pitch differs from the second pitch; and determine one of the first ground engaging tool or the second ground engaging tool is worn or damaged when the first pitch differs from the second pitch by a predetermined amount".
Both of these references either independently or in combination fail to anticipate or teach the limitation specified above, in combination with the other claimed limitations. Therefore, determine a first pitch emitted by the first ground engaging tool at the first location based on acoustic data received from the first acoustic sensor; determine a second pitch emitted by the second ground engaging tool at the second location based on acoustic data received from the second acoustic sensor; compare the first pitch and the second pitch to determine when the first pitch differs from the second pitch; and determine one of the first ground engaging tool or the second ground engaging tool is worn or damaged when the first pitch differs from the second pitch by a predetermined amount claim 1 contains allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669